Title: To Thomas Jefferson from Albert Gallatin, 29 January 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Jany. 29 1805
                  
                  I do not remember the details of the estimates heretofore prepared; but the general outlines which had been spoken of agree with the view of the subject presented in the enclosed—This annual appropriation for the present had been mentioned at 50,000 Drs. but 60,000 dollars may certainly be paid if wanted.
                  Respectfully Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
                  
                     The estimate for Gunboat No. 1 & 2 in the general estimate for this year (page 78) is 11,039.46 for each; in which is not
                     included the pay of marines 1,500.—
                     
                     annual expence when armed 12,539.46 
                        
                     
                     The crew on that estimate is
                     
                        
                           
                              
                              Lieut. comm.
                              1
                              
                           
                           
                              
                              Lieut.
                              1
                              
                           
                           
                              
                              Surgeon
                              1
                              
                           
                           
                              
                              Purser
                              1
                              
                           
                           
                              
                              Midshipmen
                              2
                              
                           
                           
                              
                              Botswain
                              1
                              
                           
                           
                              
                              Gunner
                              1
                              
                           
                           
                              
                              Seamen
                              
                                 24
                              
                              
                           
                           
                              
                              
                              32—
                              See table opposite page 64 estimates
                           
                           
                              
                              Marines in all
                              
                                 14
                              
                              
                           
                           
                              
                              
                                    Total
                              46
                              as per 3d table of provisions opposite page 71
                           
                        
                     
                     
                  
               